                Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 1 of 14



Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

                                                                                           Luturvo -2 Mill:
                                                                                                                         ii
                                        UNITED STATES DISTRICT COLURT
                                                                            for the
                                                               9th District of Wisconsin

                                                                  Civil Rights Division


                                                                                      Case No.             20-cv-1001-wmc
                                                                                                       (to be filled in by the Clerk's Office)
                    Laura Christine Bravick
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint
If the names of all the plaintiffs cannot fit in the space above,                     Jury Trial: (check one)     D     Yes EJ No
please write "see attached" in the space and attach an additional
page with the full list of names)




 Brian Knoll, Jennifer Graham, Brian Brooks, Justin
 Kline, Kent Lepak, J.Anderson, Kyle Sadogierslci,
                     Kyle John
                             Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names. Do not include addresses here)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                           (Non—Prisoner Complaint)



                                                                          NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                 Page 1 of 7
                Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 2 of 14



Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)




I.        The Parties to This Complaint

                     The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                          Laura Bravick
                           Address                                      1791 Park Ave Apt 8
                                                                         Plover                         WI                  54467
                                                                                    City                State              Zip   Code
                           County                                        Portage
                           Telephone Number                             715-570-8676
                           E-Mail Address                               lbravick@yahoo.com

                     The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name                                         Brian Knoll
                           Job or Title (if known)                      Detective - Village of Plover
                           Address                                      2420 Post Road
                                                                         Plover                     Iwi                    54467
                                                                                    City                State              Zip Code
                           County                                        Portage
                           Telephone Number                              715-345-5255
                            E-Mail Address       (if known)

                                                                        D Individual capacity      [Z] Official capacity


                     Defendant No. 2
                           Name                                          Jennifer Graham
                           Job or Title (if known)                      Detective - Village of Plover
                           Address                                       2420 Post Road
                                                                         Plover                     I wi                   54467
                                                                                    Cite                State              Zip Code
                           County                                        Portage
                           Telephone Number                              715-345-5255



                                                                                                                                    Page 2 of 7
                Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 3 of 14



Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)


                            E-Mail Address (ifknown)

                                                                        0 Individual capacity    Ei Official capacity


                     Defendant No. 3
                           Name                                          J. Anderson
                           Job Or Title     (if known)                  Officer
                           Address                                      2420 Post Road
                                                                        Plover                    I   WI      I          54467
                                                                                    City              State              Zit Code
                           County                                       Portage
                           Telephone Number                             715-345-5255
                           E-Mail Address (ifknown)
                                                                        0 Individual capacity    [Z] Official capacity


                     Defendant No. 4
                           Name                                         Kyle John
                           Job or Title Of known)                       Officer
                           Address                                      2420 Post Road
                                                                        Plover                        WI                 54467
                                                                                    City              State              Do Code
                           County                                       Portage
                           Telephone Number                             715-345-5255
                           E-Mail Address (if known)

                                                                        fl Individual capacity   E Official capacity
          Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 US. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

                     Are you bringing suit against (check all that apply):
                      El Federal officials (a Bivens claim)

                      E     State or local officials (a § 1983 claim)

                     Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




                                                                                                                                 Page 3 of 7
                Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 4 of 14



Pro Sc 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)


                      Excessive force during an arrest, procurement of false testimony, illegal search and seizure, making
                      perjurious or recklessly false statements in support of a warrant, refusal of reading Miranda rights,
                      excessive force in illegal seizure, HIPAA violations, and refusal of medically necessary medications

                     Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?
                      N/A




                     Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.




III. Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


                     Where did the events giving rise to your claim(s) occur?
                      1791 Park Ave Apt 8 Plover, WI 54467, 3016 Sims Ave Stevens Point, WI 54481, 1500 Strongs Ave
                      Stevens Point, WI 54481, 5409 Vcm Holmes Dr. Stevens Point, WI 54481, 333 Pine Ridge Road
                      Wausau, WI 54401



                     What date and approximate time did the events giving rise to your claim(s) occur?
                      2/14/20, 3/8/20, 3/10/20, 3/11/20, 4/24/20, 5/28/20, 7/4/20, 10/9/20




                     What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)




                                                                                                                        Page 4 of 7
                Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 5 of 14



Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)


                      Please see attached.




         Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.
          Emotional Trauma - Treated at Midwest Ketarmine Chicago, IL, Better Health Therapy Online, Medication
          therapy for PTSD through Aspirus Healthcare and Ascension Healthcare Stevens Point, WI




          Relief

          State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
          If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
          the acts alleged. Explain the basis for these claims.




                                                                                                                        Page 5 of 7
     Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 6 of 14


                                                                                   E
                                                                                           LED
                                                                         2f            n
On 2/13/20, my ex-husband reported a physical assault of my daughter                           i 61 by the
                                                                                    ravicali,lag
hands (and feet) of my ex-boyfriend, Kyle Sadogierski to the Stevens Point•Policeprcpartmdrif. grlyiself
and my other daughter, B            Harte, were witness to the assault adkqrovidedleslirricitiy,-however
because she was afraid to talk to a police officer with a gun and a bullet proof vest, but the case was not
followed through with. I also explained the same person assaulted me throughoUt a 2.5-year
relationship, however I was told it was "too late" to report the assault, even though the statute of
limitations is 6 years. I was also pregnant at the time and being manipulated by my ex to terminate my
pregnancy or he would "no longer speak or be with me". (Texts can prove this) While hospitalized with
kidney stones 2/13-2/14, a Stevens Point police officer illegally asked my healthcare provider the status
of my pregnancy, as my ex did not believe me since I was being seen for kidney stones. lam unsure if it
was provided, however I did hear the request. While on vacation with my family I experienced a
miscarriage due to stress. Soon after an electrical fire in my home occurred in my home. (3/8)1 provided
information to Det. Kent Lepak and Det Justin Kline. My ex had indicated previously that he would
"torch" my house. When asking if arson could be a factor, I provided them with two possible suspects.
One of the suspects was left off the police report in order to make it appear as though I was framing my
ex-boyfriend (who is a member of the local fire department and a local EMT). I was notified of this lapse
by Atty Robert Burell of Allstate insurance when we met to determine the amount of my insurance
payout after their investigation ruled the fire as electrical.

On 3/10 I was brought to Aspirus ER after a stabbing incident. I refused police notification because the
person who brought me in was responsible, my younger daughter was also with us, and ultimately it had
been an accident. The police were called anyway, and due to being heavily medicated on oxycodone,
fentanyl, and Benadryl I do not recall the specifics of this interview. I do not recall the officer names
because of no recollection of the interview. I was informed later that my testimony was not "credible" —
I was transferred to Aspirus hospital and upon admission my physician was provided with the inaccurate
information that "I stabbed myself' and again the police were brought in.

After a rough night of trying to sleep while heavily medicated I was interrupted by Detective Brian Knoll
and Detective Jennifer Graham who began to interview me. These detectives provided intense pressure
to give the response they wanted, even though they were aware that I was on oxycodone and Benadryl.
I changed my story numerous times because, as I told them both, I was very tired and medicated, and
just wanted to sleep. II provided my cell phone for the detectives to view on the basis that they would
give it back, as I needed to call my mom to pick me up from the hospital. During this time, I was
informed that I needed to be taken for a small procedure. I asked for my phone back to call my mother
and it was handed back to me. When attempting to scroll to my mom's phone number, Detective Knoll
violently ripped my phone from my hands with such strength that I was pulled out of bed. At that time,
both Detective Knoll and Graham were pulling it from my hands causing my gown to fall to the grown. I
asked numerous times if I could phone my attorney and was advised that I could not as I was "deleting
evidence" from my phone. Nurses, security guards, and a social worker were called to my room. During
this encounter the social worker asked if he could put the phone under lockdown until my procedure
was complete and I obliged. Upon this compromise, Detective Knoll ran out of the room and down the
hall with my phone. At that time Det. Knoll ran out of the room and down the hospital corridors.
Security attempted to catch him but returned to my room indicating they could not. My phone has yet
to be returned even though taken without warrant. My bagged clothing was also removed without
 notification or warrant.
     Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 7 of 14




During my procedure my mom spoke with the social worker under the guarantee that any information
she provided would be confidential. She indicated she was worried that I may something that could
upset others as I tend to "speak before I think", and therefore did not want me to be speaking to
detectives without my attorney. She was assured her statements were confidential and he would make
sure, that did not occur again. However, the information she provided was given to the detectives,
which is a HIPAA violation, and a police report was filed in which they changed her words to state that
she "believed I stabbed myself" and that I was a "danger to myself and others". She reached out to the
local police, the social worker, and rmpattorney to indicate those words were not said but was ignored.
This false report was filed to obtain a 72-hour hold in a mental health unit. Prior to my transfer to the
unit, I overheard this social worker again discussing my medical information the Officer Kyle John, who
was on duty, which is a HIPAA violation. A medical report was also filed indicating that I had removed my '
gown and I tried to leave the hospital. Once I was admitted to the mental health unit the psychiatrist
indicated she did NOT believe I was a danger to myself or others, which contradicted police officer
reports. I was released home upon her determination. I have the medical records from Ascension which
contradict the claims of non-doctoral individuals in this case.

Once I returned home on 3/13, I determined that the local police department had entered my
apartment without permission or warrant. My work laptop and my camera system were removed, again
without warrant or permission, nor was I notified of their removal. My position through work was in
healthcare and there were thousands of patient medical records that could be accessed from my work
laptop, so my attorney made multiple attempts to get it returned to me due to HIPAA regulations to no
avail.1 was also informed during this time that the detectives had shared my healthcare information to
not only my father, but my ex-boyfriend (who happens to work out of the same building as the officers
involved in my case) and his attorney without my consent. Since my personal health information was
shared with Mr. Sadogierski and his attorney, I was unable to obtain a restraining order against his
abuse for myself or my children. Although, the hospital should not have released the information to the
police to begin with, the decision to release the information also created a circumstance that could have
resulted in a danger to myself and/or my children because of this exposed information nullified my
ability to obtain an order of protection.

Once the laptop was returned, my employer terminated me due to the possible exposure of patient
health records to unauthorized representatives. My phone and cameras have not yet returned to me.
The officers indicated they did not need a warrant because I was "not being charged with a crime." I
filed a complaint with the chief of police on 3/16/20. Approximately the end of that month I received a
response for my complaint in the form of a charge of "obstructing an officer" even though I was told my
belongings were allowed to be taken without warrant because I was "NOT being charged with a crime."

I obtained both a civil and criminal attorney to review these charges, and upon the realization of that, I
had two officers come to my home on both 4/22 and 4/23 to "give me my phone back." I had been
suffering from post-traumatic stress disorder and had not left my house since discharge from Ascension
Behavioral Health. I reached my hand out of the door to take my phone when, officer Kyle John pushed
open the door and aggressively pulled me from my house causing bruises on my wrists (I have video of
this arrest). Once he placed me in the car I asked if he was going to read me my rights and he indicated
that he was NOT going to because he "didn't want me to know what I was being charged with" while he
laughed.
     Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 8 of 14




Upon entering the jail, I asked if I would be given my medications as I was on a benzodiazepine for my
PTSD diagnosis and the abrupt stoppage could cause extreme anxiety and heart arrythmias, which could
lead to a possible death. I was informed that they did not have it, but I could call my mom again in a
"half-hour" (this was around 6pm). At each round of check-ins, I requested that call to my mom and was
denied, until 11:30pm when I was informed it was now "too late to call her". At this point I was already
feeling the anxiety of medication withdrawal and I was extremely concerned. I had dealt with heart
issues in my past health history to the point of being hospitalized one year prior. I asked the
correctional officer if she could google the consequences of benzopyrene withdrawal, and she replied
that I "couldn't be going through withdrawal" because it "hadn't even been 24 hours." I believe she did
eventually research the consequences as at approximately 4 am I was given the opportunity to take a
blood pressure medication to assist with withdrawal. Of course, it wasn't the medication that I needed,
but I did accept.

During my bond hearing I was informed that I was being charged with arson and stalking my ex-
boyfriend, but both charges indicated a date of 2/1/20, when Mr. Sadogierski and I were still dating.
Also, the fire occurred on 3/8. I believe these dates needed to be that early due to a child abuse claim
that was filed on 2/14 by my ex-husband after he had been informed about a shoving and hitting
incident of our 6-year-old daughter by Mr. Sadogierski. It was necessary that the charges filed by the
police be prior to the allegations of my ex-husband to justify a lack of investigation to the abuse,
including the ignorance of multiple witnesses of the vent.

On 5/8 the arson charge was dropped for "no probable cause" at the pre-trial by the judge. Upon this
dismissal, conveniently my ex (Mr. Sadogierski) indicated that he had received a text message from me
on 5/28. Officer Anderson of the Plover police department ran into Mr. Sadogierski while they were
working together and reached out to discuss this text. He reached out to me via phone to question me. I
informed him that after my break-up ALL of my social media, Apple ID, phone, etc. had been
compromised and that I was certain that I had not sent it. I expressed this text could have been due to
the previously noted compromised Apple ID account. I verified this information on my cell phone bill as
it shows all texts messages to and from my phone and the date they occurred. Officer Anderson asked
me to meet him and prove it by showing him my phone. I stated that I needed to speak with my
attorney, Jonathon Barnett, prior to meeting with him. During conversation with Attorney Barnett, he
expressed his concern over Officer Anderson's call because he had filed the necessary documentation
required to establish him as my representation with the court system over a month earlier, and
therefore I should not have been contacted to discuss this matter without first consulting him. Attorney
 Barnett proceeded to send an email to the DA and Office Anderson about the lack of ethics that had
occurred in the ignorance of my attorney representation.

While obtaining documents that my attorney requested for on-going hearings, I determined that Mr.
Sadogierski had been contacting my 15-year-old daughter (who was 14 at the time). I was suspicious of
why this was occurring but found myself confused on whether to speak with her or review in regard to
my concerns over his contact with her. Ultimately, I did make the decision to look at the contents of my
daughter's phone in July of 2020. I was disheartened to find that he had sent sexually explicit messages
and photos. (These can also be provided) I was unsure of how to proceed due to the situation, so I
consulted with Attorney Barnett as I did not feel comfortable contacting the police because of the lack
of investigation done previously. He advised that he understood my concern and jointly we decided to
leave my daughter out of any and all circumstances that would require her to testify. Shortly after this
discussion Attorney Barnett left private practice and I retained Attorney Peter Prusinski.
     Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 9 of 14




I received new charges in the beginning of July 2020 for two counts of bond-jumping and a motion from
the state to reinstate the previously dismissed arson charge. One bond jumping was issued was because
of the text discussed in the prior paragraph, and another because Mr. Sadogierski had made a claim that
his parents had a letter dropped off at their home, apparently by me, within the dates of June 16-June
22. During this time, I was extremely ill with food poisoning and my 15-year-old daughter was home as
witness of the time until 6/20, when I immediately drove to sturgeon bay to be with my family was
always with me. I was also able to provider phone GPS verifying that I had not been near Mr. Sadogierski
or his parents' home. Since my Mr. Sadogierski was cleared of the ffre in my home based on his phone
GPS, I believed mine would also be sufficient. I was later informed that although Mr. Sadogierski's phone
GPS was able to clear him, I would not be provided with the same standards and I could not be cleared
by phone GPS.

On July 4 my 15-year-old daughter and her boyfriend were sitting on the roof of my home when THREE
officers showed up from the Plover police department because of "suspicious activity". Being a small-
town and a day where there was high risk of events requiring police presence it did not seem necessary
to have most of the police department responding to a call of two kids sitting on a roof. These officers
proceeded to interview both children them without parental consent. I found this very coincidental as I
had informed my attorney of the messages sent to my daughter by Mr. Sadogierski not long prior to the
police visit claiming her behavior to be "suspicious".

As previously mentioned, I had to obtain new attorney representation during this time and during the
process of my search I had informed ADA Hodges that I was without an attorney and needed to change
hearing dates. Coincidentally during this time my laptop and camera security system was stolen from
my home. I did not report this as I did not trust the validity of their willingness to research of the stolen
items. Once retained Atorney Prusinksi also advised that I do not report it.

Attorney Prusinksi and I also discussed the sexually explicit messages by Mr. Sadogierski to my daughter
and my concern that an assault may have occurred by him to her. I reached this conclusion because my
daughter began hating Mr. Sadogierski approximately 1.5 years earlier and she had advised a family
friend that she needed to move in with her dad because Mr. Sadogierski had made her
"uncomfortable". I also informed him that after speaking with my daughter regarding the messages, she
informed me that she had been dealing with major depression for the last year and a half" and was
having difficulty with her daily activities. I opted to get her set up with a psychiatrist prior to proceeding
with how to handle these messages and how they attributed to her mental health struggles. However,
Attorney Prusinski implied that if I did not report it, I could be held accountable for concealing a crime or
withholding evidence and upon their discussion with my daughter, the validity of the claim would be
proven.

Due to my concern over how to report the information without compromising myself or my daughter, I
made the choice to report the information to a Detective out of Portage, WI (Detective Peter Warning)
as one of Mr. Sadogierski's employers were in their jurisdiction and it was likely that Mr. Sadogierski
sent the sexual messages to my daughter during his work hours. Detective Warning researched and
determined that although he believed a crime was committed, he did not have jurisdiction and he I
passed the information to Lt. Brian Brooks of the Stevens Point Police Department.
     Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 10 of 14




I did not receive any follow-up from the SPPD until one week AFTER my arson charge was dropped again
by another judge for no probable cause. Upon the dropping of the charge, Lt. Brooks and Detective
Justin Kline of the SPPD interviewed my daughter about the messages sent to her by Mr. Sadogierski.
Again, she was interviewed without parental supervision and had indicated that the inappropriate
messages were from Mr. Sadiogerski, but she didn't really remember them because it was "a long time
ago", and that Mr. Sadogierski had not assaulted her. The officers continued to press her until she
implied that I reported these messages to retaliate against Mr. Sadogierski and convinced her to say that
Mr. Sadogierski had not sent those messages because I had sent the messages between herself and
Kyle. They also made her believe that I was the cause of her mental health struggles and I had wanted to
bring her into this to get the retaliation they believed I wanted against Mr. Sadogierski.

Not long after her interview, Det. Kline and Lt. Brooks came to my home without first consulting me
Attorney (AGAIN). I informed them that an email had been sent to the DA indicating that it was severely
unethical to continue to approach me without first consulting my attorney, but they continued on
and informed me that they would be filing charges for a false police report. Prior to the arson motion
hearing, I had deactivated my social media and email accounts to avoid compromising any of those
accounts. Unfortunately, I realized that on many occasions they were being reactivated. I did not
research or pursue those compromised accounts until I was informed by Det. Kline and Brooks that an
email had been sent to Mr. Sadogierski informing him of ALL of the research I had done for my case and
the allegations against him, which was not allowed because of my bond. I have requested and obtained
information from my email provider on all of the requests I submitted to deactivate the accounts, and
where and how all of my accounts were accessed which can prove my lack of involvement.

During my visit from Kline and Brooks, they informed me that they had validated the email by having my
ex-husband send an email to me. I did not respond to the email, but I did speak to my ex-husband about
it. However, I never denied the account being my email address, I just informed them that I no longer
use that account and had tried numerous times to deactivate it. I also was willing to provide
documentation that an email had NOT been sent from that account after 3/2020 and indicated that
they would need to speak with my attorney for any further discussion.

After this visit I placed a call to my daughter who was extremely upset. She had been told by the officers
that I was trying to bring her into this investigation with my lies and that is why she said the things that
she did. She was unaware that she was my alibi for the letter my exes' parents received and because of
my desire to NOT involve her into these charges I had yet to have my attorney speak with her about it.
She felt terrible that she believed what she was told by Kline and Brooks and asked if she could
call Detective Kline to tell him she was with me, and the messages were from Mr. Sadogierski but she
did not want to confirm them because she did not want to be involved. I informed her that
I did NOT want her to speak with anyone except Attorney Pursinski and it was unnecessary for her to
call.

Once speaking with my daughter, I spoke with Attorney Prusinski on how to proceed. He stated that I
would need to determine if there was an arrest warrant, and if so, I needed to turn myself in. While
speaking with Det. Kline he informed me that there was NOT a warrant. I proceeded to ask if we could
set up a time for my daughter to speak with him with attorney representation. He informed me that
they would NOT speak to her again as they had the information they needed. I indicated she wanted to
recant her testimony about this being my fault and wanted to show him her phone with the verified
inappropriate messages sent by Mr. Sadogierski. I refused to continue the conversation with Det. Kline
and have not initiated any further conversation.
    Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 11 of 14




I am greatly concerned that even after all the documented illegal behavior by the accused, they are still
unwilling to provide the same courtesy of "innocence until proven guilty' that was awarded to all other
members of the community. This is proven in all of the above documentation, and by the officer claim
that all searches and text messages that were used to validate the charges filed against me HAD to have
been sent by me because no one else had access to my accounts. Since there was never an investigation
into the allegations of my accounts being compromised, there is no way to determine that they were
not compromised. However, because Mr. Sadogierski has not been investigated for the very real
messages that were sent to my daughter over 1.5 years ago. If my accounts were unable to be accessed
by anyone but me because I was the ONLY one with access, then the text messages to my daughter had
to be sent by Mr. Sadogierski because he was the ONLY one with access.

In order to file a charge against me for filing a false police report, it would have to be proven that Mr.
Sadogierski had not sent the messages to my daughter and that I had accessed both my daughter and
Mr. Sadogierski's accounts to create the messages between them. Further information also indicates
that the social media app where these messages were transpired can only be used on a phone. That
means in order to create any messages between them would require me to have accessed BOTH phones
without their knowledge, taking screenshots of these messages 1.5 years ago (the messages are
timestamped), and then saving them until July of 2020 to use them to file a false report. The implication
is that I was the ONLY person that could have sent texts or emails from my accounts that resulted in my
numerous criminal charges against me, yet Mr. Sadogierski is not the only responsible party that could
have accessed his accounts. In order to achieve the same treatment by law enforcement, Mr.
Sadogierski should be held to the same standards. If I was the ONLY ONE capable of sending texts,
emails and searches on MY phone then Mr. Sadogierski and my daughter were the ONLY individuals that
were able to access their accounts. I understand why it may be assumed that I had access to my
daughter's account, however for these messages to occur, it would have also been necessary for me to
also have access to Mr. Sadogierski's phone. It is a the very bias opinion of these police officers that
caused them to claim that I had access to Mr. Sadogierski's phone to place false messages between him
and my daughter.

lam filing a claim for the multiple times my home was entered without warrant, the items that were
removed from both my hands and my house without warrant, the loss of my employment due to the
removal of my work laptop without warrant or consent, the continual contacting of me without first
consulting my attorney, the times my daughter was spoken to without parental consent, the refusal to
obtain a social worker or child counselor to investigate the assault to my younger daughter, the
indication that it was too late to investigate the assault to myself, the false police reports resulting in a
72-hour mental health hold, the assault from Det. Knoll and Graham in stealing my phone, the assault by
Officer John during my arrest, the withholding of my medications while in jail, the continual arson charge
even though insurance investigation indicated an electrical fire, and Detective Lepak indicating they
were unable to find the source of the fire, the trauma surrounding the removal of my hospital gown
during the illegal obtainment of my phone, the cost of the treatment of the trauma, the HIPAA
violations in giving out my patient health information, the inability to leave my home without fear or the
ability to report crimes against me, the unwillingness of Det. Kline to allow my lawyer to recant her
testimony, and the constant harassment from the Plover and Stevens Point Police Department to me
and my family.
    Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 12 of 14




Possible Witnesses:

Sarah Pieczynski
Adelaide Pieczynski
Alexander Pieczynski
B         Hartle
Barry Hartle
David Felch
David Bravick
Attorney Robert Burrell for AllState
M        a Bravick-Felch (underage, would need assistance with testimony)
Attorney Jared Redfield
Dr. Kristina Wettle (Licensed Psychiatrist Ascension Behavioral Health)
Private Investigator Scott Boehm
Attorney Jonathon Barnett
Attorney Peter Prusinski
Kelsey Griese
Cassi Jo Lepak, PA
Carol Rave, MD
Molly Hephner




Documents:
Wisconsin Rapids PP Medical Records
Ascension Medical Records
Aspirus Medical Records
Midwest Ketamine Medical Records
Allstate adjusters Giorgio Cecala and I hor Redkva report
Attorney Robert Burrell for Allstate documentation
AT&T Phone records/text messages for 715-456-9199, 715-570-8676, 715-456-9907
Yahoo Emails, along with documentation of deactivation
Compromised Apple ID, Email, Amazon, phone, bank records, and social media account documentation
from providers
Health and Home Insurance documents
Complaint to chief-of-police
False police reports
Police reports that admit wrongdoing
GPS records

Videos/Voicemails/Pictures
Home Security footage relevant
Voice messages relevant
Facebook, Snapchat, text images/etc. messages relevant
Images from camera relevant
               Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 13 of 14



Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)


          Reprimand of listed defendents
          Punitive damages for following items:
          Loss of Income - $10,800 through RSource (15 weeks x $18 an hour = $10,800), $3,360 through Wisconsin
          Physician Services (6 weeks x $14 an hour = $3,360)
          Criminal Attorney Jonathon Barnett 3/20-6/20 = $5,000
          Civil Attorney Ben Cross 3/20-6/20 = $1,835
          Criminal Attorney Peter Prusinski 7/20 - Present $5,000 (thus far, expected $5k - $10k additional)
          Ketamine Infusion @ Midwest Ketamine = $1,500
          Hotel fees for medical treatment = $500
          Psychiatric treatment for myself and family = $2,000 (thus far)
          Replacement of two phones and security system taken during illegal seizure = $3,000
          Aspirus Hospital Fees = $5,000
          Ascension Hospital Fees = $4,000
          Pain and Suffering = $18,000

          TOTAL: $58,495



VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:            10/29/2020


                     Signature of Plaintiff                     Lave 51/44;tea.....
                     Printed Name of Plaintiff                 Laura Christine Bravick

         B.          For Attorneys


                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number


                                                                                                                      Page 6 of 7
               Case: 3:20-cv-01001-wmc Document #: 1 Filed: 11/02/20 Page 14 of 14



Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)


                     Name of Law Firm
                     Address

                                                                                Citv   State   Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                          Page 7 of 7
